 Case 1:19-mc-00072-LDH Document 1-2 Filed 01/10/19 Page 1 of 1 PageID #: 105
                                                LAW OFFICE OF JOSEPH J. SCHWARTZ,P.C.
                                                                                     3118 Quentin Road


JS                                                                           Brooklyn, New York, 11234
                                                                                        P: 347.566.4623
                                                                                        F: 347-757-4166
                                                                                   joseph@jsalawpc.coni
                                                  H 1 L L- 0
                                             IN CLbRK'S OFFICE
                                       U.S. DISTRICT COURT E.D.N.Y.         January 7,2019

VIA HAND DELIVERY                       7^    JAN 1 0 2019       ^

Clerk ofthe Court                        BROOKLYN OFFICE
                                                                                  OeARCVHALUJ,
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                      Re:            Application ofIsrael Rothbartfor Order Pursuant to 28
                                     U.S.C.§1782 to Conduct Discovery to use in Foreign
                                     Proceeding
                      Case No.        E.D.N.Y. l:19-cv-00066



Dear Clerk ofthe Court:

       This office represents the Claimant, Israel Rothbart, in the above-referenced matter. The
undersigned commenced this application on January 4, 2019 via the CMF online filing system.
However, due to a misunderstanding on our part, this matter was commenced under the above-
referenced Civil Action case number, instead of a Miscellaneous Action case number. It is our
understanding that due to this inaccuracy, the online CMF system did not properly assign this
matter and,furthermore, we were unable to remit payment for the required fee.
       In accordance with directions provided to us over the telephone by a representative ofthe
Clerk's Office Case Opening desk, we are submitting a hard copy ofthis application so that it can
be properly re-assigned a Miscellaneous Action number and we may remit the required fee at the
Courthouse for this application to be processed.

       We thank the Court for its assistance in this matter and we are readily available should the
Court have any further questions.

                                                                     Sincerely,




                                                                     Joseph J. Schwartz, Esq.

Enc.
